t c summary opinion united_states tax_court cynthia m martinez petitioner v commissioner of internal revenue respondent docket no 12652-06s filed date cynthia m martinez pro_se linette b angelastro for respondent goldberg special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case unless otherwise indicated subsequent section references are to the internal_revenue_code and all rule references are to the tax_court rules_of_practice and procedure respondent issued a notice_of_determination dated date denying petitioner’s request for innocent spouse relief from joint_and_several_liability for and which as of date had remaining balances due of dollar_figure dollar_figure dollar_figure and dollar_figure respectively for a total of dollar_figure the issue for decision is whether petitioner is entitled to innocent spouse relief for any or all of the years at issue background some of the facts have been stipulated and are so found the stipulations of facts and the attached exhibits are incorporated herein by this reference petitioner resided in california when she filed her petition petitioner married frank martinez in when they were both young and they remained loving partners until his death years later on date at age mr martinez died after struggling since with worsening pancreatic problems which compounded quickly with diabetes and then diabetes ii later doctors discovered a hole in his colon these deteriorating conditions required frequent doctor’s care hospital stays many operations removal of two-thirds of his colon four shots per day of insulin and spending every night at home pumping fluids out of his body petitioner nursed him at home the medical problems remained unanswerable and despite everyone’s efforts mr martinez died as noted above on date mr martinez started out serving in the u s air force for years after an honorable discharge he eventually secured a job as a telephone service representative for pacific bell a telephone company he worked there from until date when he had to stop working because of his declining health petitioner has years of education she at first stayed at home as a housewife raising their two children and then she worked in different jobs marketing graphic artist and later as a secretary for ingersoll dresser pump co which was her employer during the years at issue the martinezes’ financial arrangement was that their bank account was in petitioner’s name but mr martinez decided which bills to pay and when to pay them the record is not clear as to whether mr martinez had signatory authority over the account petitioner did not review the monthly bank statements did not balance the checkbook and did not pick up or open the mail regarding their tax returns mr martinez would show her a the death certificate shows that his immediate causes of death were cardiorespiratory arrest and a ruptured aortic aneurysm with contributing factors of diabetes mellitus and renal insufficiency preliminary draft then had her sign a blank original so that he could complete and mail the return before the years at issue the martinezes had a balance due for their federal_income_tax for years after the medical problems began the internal_revenue_service irs collected the unpaid balance by means of a levy in at trial petitioner acknowledged that she was aware of the levy but thought that mr martinez went back to paying the balance due on the income_tax returns that they filed afterwards the couple’s tax problems began in earnest in by then mr martinez’s health had been deteriorating significantly for about years to the point where he was in and out of work frequently for short- and long-term disability to take care of his medical problems below is a table showing for the years at issue the balances due attribution and other pertinent information date irs balance received due on irs bal applic due of pet ’s as of year return tax_return petitioner payment sec_4 balance attrib to dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number big_number big_number big_number big_number big_number total big_number big_number big_number -0- big_number big_number big_number big_number 1of the couple’s adjusted_gross_income of dollar_figure only dollar_figure of dividend income or less than percent was attributable to mr martinez the record is silent on attribution for but because mr martinez had been drawing down his investments and retirement_funds since he stopped working in we estimate that he had a small investment residual in that continued shrinking into as a consequence we find petitioner was percent liable for the liability and percent for the liability in petitioner and mr martinez earned equivalent wages had equivalent withholdings earned dollar_figure in investment_income and withdrew dollar_figure from petitioner’s retirement fund the draw of retirement_funds at her age late thirties is an indication of the martinezes’ worsening financial condition petitioner wa sec_55 percent responsible for the underpayment by the martinezes were experiencing significant troubles in july of mr martinez at only age had to stop working because of his health problems and he was never able to return their two children were still dependents to make ends meet the martinezes withdrew dollar_figure from their retirement plans dollar_figure from mr martinez’s plan and dollar_figure from petitioner’s plan in calculating their tax_liability for their preparer properly included the withdrawals in the martinezes’ gross_income the preparer also reported a percent additional tax of dollar_figure for premature distributions from retirement plans dollar_figure attributable to mr martinez and dollar_figure attributable to petitioner the irs mistakenly attributed only percent responsibility to petitioner for the underpayment because the irs failed to give mr martinez credit for the percent withholding on his retirement_plan withdrawal after crediting mr martinez with the proper withholdings the correct attribution to petitioner i sec_63 percent the reason for petitioner’s higher percentage is that although she and mr martinez had similar amounts of taxes withheld from their wages she earned about twice as much pay because mr martinez stopped working around mid-1995 in the martinezes moved from southern to northern california where they hoped they could live a less stressful life they had read that adrenalin in the fight-or-flight response to stress worsened diabetes mr martinez told petitioner he was going to transfer to a pacific bell office up north but he had in fact already stopped working on date he hid this fact from petitioner shortly after the move in petitioner learned that mr martinez had not filed their and tax returns to prepare their delinquent returns the martinezes engaged a regional law firm that specialized in taxes after years the law firm completed the returns and dated its preparer signature date the martinezes dated their signatures date and they promptly filed the returns such that respondent recorded receiving the returns on date regarding the final years at issue percent of the underpayment and percent of the underpayment were attributable to petitioner except for some minor interest_income as her job was the couple’s only source_of_income in petitioner’s withholdings of dollar_figure were less than percent of her earnings and in her withholdings were less than percent of her earnings for all years at issue and the martinezes claimed the standard_deduction and accordingly did not itemize their deductible expenses by the end of or the couple had no financial resources other than petitioner’s paycheck mr martinez had stopped working in and they had exhausted their retirement accounts and emptied their after-tax investments and savings on petitioner’s salary in the low- to mid-thirty thousands they lived in california a high cost-of-living state and had to contend with medical bills while mr martinez was in and out of doctors’ offices and hospitals petitioner later discovered that because of pride or financial concern or the mental effect of diabetes mr martinez was not filling some of his prescriptions was ignoring certain medical devices and was not requesting medical reimbursements petitioner stated that if mr martinez had purchased better medicines and better equipment and sought health care reimbursements they might have lessened some of their problems sometime in or petitioner found mr martinez at home unconscious in a coma paramedics rushed him to a hospital he revived but felt numbness in his feet he died as noted above on date shortly before mr martinez’s death while she was looking for medical_supplies petitioner discovered shoe boxes full of unopened letters from the irs and tax returns that she had signed but mr martinez had not mailed petitioner reengaged the same law firm that had prepared the prior delinquent returns to resolve the matter the firm determined that the martinezes had outstanding balances for each of the years to except for where they had a refund due the total amount due including additions was dollar_figure on behalf of the martinezes the law firm prepared an offer-in-compromise offering dollar_figure to settle the entire debt the firm submitted the offer to the irs during the summer of after mr martinez’s death in date by date for unclear reasons but perhaps because the irs indicated that it was going to reject the offer petitioner notified the law firm that she had decided to enter into an installment_agreement with the irs instead of pursuing the offer- in-compromise petitioner signed a form 433-d installment_agreement dated it date and agreed to pay dollar_figure per month to resolve the entire accumulated debt of dollar_figure for through petitioner began making the installment payments in date although the record is not entirely clear it appears that she kept making the monthly payments until date and then made about four additional monthly payments of dollar_figure in february through date petitioner stopped making payments in because the irs stopped sending her monthly payment coupons in total petitioner paid approximately dollar_figure in installment payments dollar_figure time sec_46 months the irs applied the couple’s refund to the underpayment the record is silent on the amount of that refund petitioner’s payments of approximately dollar_figure represent percent of the entire dollar_figure debt the irs applied the installment payments in a seemingly haphazard manner extinguishing in full the balances owing on and while leaving balances due on and in date the irs sent a final notice irs intent to levy for despite as noted above having entered into an installment contract just a few months earlier and where petitioner was complying with the payment arrangement similarly in a letter dated date the irs requested that petitioner execute a new installment_agreement solely for the year even though petitioner was still performing under the existing installment_agreement that included the year to help prepare her tax_return in early petitioner retained a national tax preparation firm which when reviewing her records questioned her regarding the installment payments after a discussion the firm suggested that she apply to the irs for innocent spouse relief which she did around date for years and petitioner’s application included a form questionnaire for requesting spouse the form includes a worksheet for monthly income and expenses upon which petitioner reported a monthly net_income of dollar_figure and expenses of dollar_figure including the dollar_figure monthly installment_payment to the irs for a surplus of dollar_figure per month in a letter dated date the irs compliance division formally denied petitioner’s request for innocent spouse relief petitioner timely appealed the denial to the irs’s office of appeals the appeals officer determined that petitioner was in tax compliance and that petitioner satisfied the irs threshold requirements for relief on the portion of the liability attributable to her deceased husband however the appeals officer rejected petitioner’s request for relief because of the following factors reason to know petitioner did not meet her duty_of inquiry because the checking account was in her name and as noted above petitioner should have been on alert after a levy paid off their tax debt attribution in and nearly all or all of the underpayments were attributable to petitioner’s earnings the return was not available and therefore the officer did not base the decision for on attribution economic hardship paying the debt would not cause petitioner economic hardship because the dollar_figure monthly surplus that petitioner reported on form in date already included a provision of dollar_figure for the monthly repayment of back taxes mr martinez did not abuse petitioner and petitioner had no health problems the officer did not take into account or did not find relevant the total amount of money and the percentage of the overall income_tax debt that petitioner had paid through installment payments the appeals officer also did not talk with petitioner although the officer did send a preliminary notice_of_determination to which petitioner never responded the irs sent a notice_of_determination dated date to petitioner formally denying innocent spouse relief for all remaining open years and the irs had been applying most of petitioner’s final installment payments during and to year such that by the time of the irs’s notice year had a zero balance petitioner received no money or property from her deceased husband’s estate petitioner moved to southern california and doing so was expensive petitioner received a small death_benefit resulting from the death of her first husband however she spent the sum on transporting his body to southern california and on funeral_expenses the record does not indicate that the parties conducted a pretrial settlement conference at trial a little more than years after her initial submission of form petitioner presented a new form that showed a monthly cashflow shortfall of dollar_figure based on net_income of dollar_figure and monthly expenses of dollar_figure the expenses did not include a provision for the repayment of outstanding taxes petitioner remarried on date petitioner’s worsened financial condition is due to the financial arrangement that she has with her new husband he has limited income from which he pays the mortgage the home is solely in his name and he pays for child_support for his child from a prior relationship she pays the rest of their expenses including food utilities telephone insurance and his car payment she owns a honda however she drives his car to work because it is newer and more reliable petitioner’s employer is downsizing and to retain her job she drives a long expensive commute to a new location discussion i overarching considerations a joint_and_several_liability when two individuals file a joint federal_income_tax return they are each responsible for the accuracy of the return and both are liable together and separately for the entire tax_liability sec_6013 114_tc_276 sec_1_6013-4 income_tax regs b sec_6015 equitable relief sec_6015 provides relief from joint_and_several_liability in certain circumstances as relevant here if the taxpayer does not qualify for relief under sec_6015 or c then the taxpayer may seek an equitable remedy under sec_6015 which provides relief if after taking into account all the facts and circumstances it would be inequitable to hold the taxpayer liable for the unpaid tax or any portion thereof sec_6015 butler v commissioner supra pincite petitioner does not qualify for relief under sec_6015 or c because the joint tax returns reported the full amount of tax due and therefore the liabilities are due to underpayment_of_tax and not deficiencies accordingly petitioner’s sole avenue of relief is through sec_6015 c jurisdiction in congress amended sec_6015 to expressly grant the tax_court jurisdiction over the commissioner’s denial of relief under sec_6015 ‘with respect to liability for taxes arising or remaining unpaid on or after the date of the enactment of this act date ’ 523_f3d_957 9th cir quoting tax relief and health care act of publaw_109_432 div c sec_408 sec_120 stat affg tcmemo_2005_299 petitioner’s liabilities remain unpaid after date and accordingly we have jurisdiction d standard of review respondent requested in his pretrial memorandum that we limit our review to the administrative file in the past we applied abuse_of_discretion as the standard of review for the commissioner’s denial of equitable relief under sec_6015 see 120_tc_137 115_tc_183 affd 282_f3d_326 5th cir however in a recent case we focused specifically on this issue and we ruled that when seeking sec_6015 relief it is permissible for a taxpayer to introduce evidence at trial that was not in the administrative record porter v commissioner t c __ further we need not decide the standard of review because we would reach the same result e burden_of_proof to gain joint_and_several_liability relief under sec_6015 the taxpayer bears the burden_of_proof rule a 119_tc_306 affd 101_fedappx_34 6th cir ii applying the law to the facts and circumstances of petitioner’s case the commissioner has promulgated a review process that irs employees should follow when determining whether a spouse qualifies for equitable relief under sec_6015 revproc_2003_61 2003_2_cb_296 modifying and superseding revproc_2000_15 2000_1_cb_447 this court employs those factors when reviewing the commissioner’s denials washington v commissioner supra pincite a revproc_2003_61 sec_4 01--threshold criteria for granting relief the review process begins with seven threshold criteria that a taxpayer must satisfy before the commissioner will consider equitable relief revproc_2003_61 sec_4 c b pincite the later revenue_procedure applies to requests for relief such as this one that taxpayers file on or after date or those pending on date for which no preliminary determination_letter has been issued as of that date revproc_2003_61 sec 2003_2_cb_296 the court will not address the criteria for and because the court agrees with respondent’s determination that petitioner has met the threshold requirements on the portion of the liability that is attributable to her deceased husband the court agrees further that on the basis of the attribution factor of revproc_2003_61 sec_4 respondent will not consider relief for because at the threshold nearly all or all of the unpaid balance is attributable to petitioner we reach the same conclusion for we note for completeness the importance of the attribution criterion one of the changes that the commissioner made in revising the revenue_procedure from to was to move up the attribution factor from being one of many considerations to being a threshold factor compare revproc_2003_61 sec_3 c b pincite with revproc_2000_15 sec_4 c b pincite accordingly petitioner’s request for relief from joint_and_several_liability for and is not appropriate because the liability is her own b revproc_2003_61 sec_4 02--circumstances under which the irs will ordinarily grant relief where a requesting spouse has satisfied the threshold requirements of revproc_2003_61 sec_4 the commissioner will ordinarily grant equitable relief under sec_6015 if the requesting spouse’s circumstances satisfy all three elements of revproc_2003_61 sec_4 c b pincite marital status knowledge or reason to know and economic hardship petitioner satisfies the first element because mr martinez’s death in date was before her application_for relief in date regarding the second and third elements knowledge or reason to know and hardship revproc_2003_61 sec_4 c b pincite incorporates those two elements as part of its analysis because petitioner does not satisfy at least one of the tests to reduce redundancy we reserve our discussion of the two elements until the section immediately below c revproc_2003_61 sec_4 03--factors for determining whether to grant equitable relief for requesting spouses who fail to qualify under revproc_2003_61 sec_4 the revenue_procedure provides a list of nonexclusive factors that the commissioner will consider to determine whether to grant full or partial equitable relief under sec_6015 revproc_2003_61 sec_4 c b pincite the revenue_procedure provides further that no single factor is determinative and the reviewer shall weigh all relevant factors regardless of whether revproc_2003_61 sec_4 lists the factor marital status mr martinez died in date before petitioner requested relief in date thus this factor favors relief economic hardship the commissioner determines economic hardship relying on rules that the secretary promulgated in sec_301_6343-1 proced admin regs revproc_2003_61 sec_4 a ii referencing rev_proc sec_402 the regulation defines economic hardship as the condition where a taxpayer is unable to pay his or her reasonable basic living_expenses sec_301_6343-1 proced admin regs in determining a reasonable amount for basic living_expenses the commissioner shall consider information such as the taxpayer’s age employment status history and ability to earn the amount reasonably necessary for living_expenses such as food clothing housing medical_expenses insurances tax_payments and child_support the cost of living in the geographic area in which the taxpayer resides and any extraordinary circumstances such as a medical catastrophe sec_301_6343-1 proced admin regs the requesting spouse bears the burden of proving economic hardship monsour v commissioner tcmemo_2004_190 in determining that petitioner would not suffer economic hardship from denial of relief the appeals officer properly relied on the form that petitioner filed with her date request for relief where petitioner self-reported monthly income of dollar_figure and expenses of dollar_figure which included a provision of dollar_figure per month to pay the back taxes for a monthly surplus of dollar_figure in her basic living_expenses petitioner subsequently corroborated respondent’s determination by stating that the main reason she stopped making installment payments in date was that the irs stopped sending her payment coupons not that she was suffering from financial need and recommencing the payments in and paying the irs dollar_figure per month from february through date normally our analysis of the economic hardship factor would end at this point with an affirmation of the appeals officer’s determination however sec_6015 requires that we take into account all the facts and circumstances at trial in date more than years after petitioner submitted the original form in date petitioner provided a new form that showed monthly income of dollar_figure and expenses of dollar_figure for a monthly deficit of dollar_figure the expenses do not include a provision for payment of back taxes or for housing petitioner did not explain why her net_income decreased by dollar_figure per month and respondent challenged the accuracy of the expense amounts that petitioner reported we are not required to accept a taxpayer’s self-serving and unsubstantiated statements at trial 87_tc_74 however we do find credible that petitioner whose lifestyle was already modest did suffer a diminution in her financial circumstances we note that she received no assets as a result of the death of mr martinez she incurred expenses to relocate to southern california she lives in an expensive state in a home that she does not own and she drives and pays for an automobile that is also not her own the car that she does own is years old she emptied her after-tax and retirement savings to provide for her children and to care for her dying husband her new husband has modest income and pays court-ordered child_support further petitioner is now in her mid-fifties has years of education works as a secretary and earns in the mid-thirty thousands from a company that is downsizing and requires a long expensive commute her combination of age education and work situation suggests limited earnings prospects moreover if petitioner had to pay for housing or buy a new car or if the couple suffered a significant financial or medical setback then they or petitioner would be hard pressed to pay for their basic living_expenses on similar grounds in washington v commissioner t c pincite we disagreed with the commissioner and found that the requesting spouse would suffer economic hardship if we did not grant her relief although the taxpayer was supporting two children and earned less than petitioner here the requesting spouse’s financial circumstances were similar in that she received no assets from the marriage did not own a house did not take vacations and did not own the automobile she drove and the irs liens harmed her credit rating and limited her ability to borrow id we will not go as far here as we did in washington to disagree with respondent because petitioner no longer has dependent_children her income is higher than that of the taxpayer in washington and petitioner did not substantiate her expenses however even without precise numbers detailing the family’s or petitioner’s current financial condition we find that petitioner is in a precarious financial circumstance living paycheck to paycheck maintaining a low standard of living and having no significant savings or other financial cushion for the foregoing reasons we find the economic hardship factor is neutral knowledge or reason to know respondent contends that petitioner fails this test because she knew or had reason to know at the time she signed the returns that mr martinez would not pay the and tax_liabilities in a case such as this where the couple accurately reported but did not pay the balances due the relevant standard is whether the taxpayer requesting relief did not know and had no reason to know that her spouse would not pay the income_tax_liability revproc_2003_61 sec_4 a iii a see washington v commissioner supra pincite see also feldman v commissioner tcmemo_2003_201 affd 152_fedappx_622 9th cir as is pertinent here in making a determination whether the requesting spouse had reason to know of the nonpayment the irs will consider the requesting spouse’s level of education any deceit or evasiveness of the nonrequesting spouse the requesting spouse’s involvement in household financial matters and any lavish or unusual expenditures compared with past spending levels revproc_2003_61 sec_4 a iii c see also 887_f2d_959 9th cir specifying the factors to establish that she had no reason to know the alleged innocent spouse must establish that when she signed the return she had no knowledge or reason to know that her spouse would not pay the tax reported on the return and it was reasonable for her to believe that the nonrequesting spouse would pay the tax shown as due collier v commissioner tcmemo_2002_144 in making his determination to deny relief to petitioner respondent noted that the family’s sole checking account was in petitioner’s name the irs collected a tax debt in through a levy and after engaging a law firm to prepare the returns petitioner signed the and returns in date with the returns showing balances due petitioner on the other hand argues that mr martinez handled the family’s finances and that he was not forthcoming with her for example he did not tell her he had quit his job he did not seek reimbursement for medical_expenses and he hid from her correspondence from the irs she said that she thought the checking account had sufficient funds and that he would pay the balances due she added that she believes diabetes contributed to his mental state because we find that petitioner is a smart and responsible_person and given her situation we find that her lack of knowledge is improbable we believe that sometime after mr martinez became ill in she assumed sufficient responsibility over their delinquent tax filings so as to encourage seeking help from a law firm which they did in we find that mr martinez lack of a separate or joint bank account suggests a certain degree of evasiveness on his part and his deteriorating medical_condition probably required her greater involvement in the household finances in this regard the awareness petitioner gained from the tax levy is significant if simple compliance was the only objective an ordinary tax preparation firm would have sufficed we suspect that they specifically sought a law firm because petitioner knew that they had unfiled returns and unpaid balances from to and she wanted legal advice on how best to resolve the situation even if we were to assume that petitioner was unaware until date by the time she or they sat down in the law firm’s conference room and the attorney presented them with up to five delinquent returns to with four showing a balance due showed a refund we find it is likely that petitioner and mr martinez had had several conversations discussing how they would pay the balances due that then aggregated to several thousands of dollars moreover even if the above speculation is wrong and petitioner was still unaware we find that it strains credibility to believe that at the time petitioner signed the and returns on date she did not know that the returns would not include payment checks the checking account was solely in her name given all the opportunities that petitioner had to discover the problem if she was still unaware then we would have to apply our consistent holding that congress designed the provisions for relief from joint_and_several_liability ‘to protect the innocent not the intentionally ignorant’ morello v commissioner tcmemo_2004_181 quoting dickey v commissioner t c memo one last comment on petitioner’s knowledge the main reason for the balances due for to was that petitioner had her employer withhold too little tax from her paycheck to cause this result petitioner must have claimed too many withholding_allowances at work we speculate that petitioner maintained this situation year after year because it helped pay her family’s daily living_expenses especially after mr martinez stopped working significantly only petitioner and not mr martinez could have filed the withholding_certificate with her employer for all the foregoing reasons we find that petitioner knew or had reason to know that she and mr martinez would not pay the balances due when they filed the and tax returns in summary this test strongly disfavors relief regarding the significance of this factor the prior revenue_procedure stated that the knowledge factor was an extremely strong factor in determining whether to grant relief revproc_2000_15 sec_4 b pincite however in promulgating the new revenue_procedure the commissioner explicitly downgraded the factor’s significance to one of the many criteria where no single factor is determinative of whether to grant equitable relief in any particular case revproc_2003_61 sec_3 c b even under the former stronger weighting we have granted relief where we found that ‘the factors in favor of equitable relief are unusually strong it may be appropriate to grant relief under sec_6015 in limited situations where the requesting spouse knew or had reason to know that the liability would not be paid’ washington v commissioner t c pincite legal_obligation this factor comes into effect only when the nonrequesting spouse has a legal_obligation to pay the outstanding income_tax_liability pursuant to a divorce decree or agreement revproc_2003_61 sec_4 iv this factor is inapplicable because the martinezes did not divorce significant benefit in washington v commissioner supra pincite we held that the requesting spouse did not significantly benefit from the unpaid taxes because during and after the marriage she did not receive expensive jewelry drive a luxurious car wear designer clothes take expensive vacations own a home receive assets from the marriage or own the automobile that she drove petitioner suffered from a similar lack of benefits during and after the marriage she did not receive jewelry luxury cars or designer clothes she did not receive and does not own a home and does not own the car she drives further she drained her savings and retirement assets trying to support her family and help her dying husband and she incurred costs in moving to southern california after his death we hold this factor significantly favors relief compliance with federal tax laws with respect to compliance with federal tax laws the martinezes filed their return on time but respondent stated they filed their return a few months late in date with no information on extensions however since mr martinez’s death the appeals officer noted that petitioner has been in compliance this factor is neutral or in favor of relief abuse because we find that petitioner was not abused this factor is neutral mental or physical health we believe petitioner was under great mental strain dealing with her long-suffering and dying husband while supporting her family solely on her modest wages this factor strongly favors relief other factors revproc_2003_61 sec_4 states that the commissioner will consider and weigh all relevant factors regardless of whether the factor is listed in this sec_4 we find four additional factors merit consideration first with respect to the tax_return on the basis of the requirement of sec_72 petitioner’s attorney included a 10-percent additional tax of dollar_figure because of the martinezes’ premature retirement_plan distributions totaling dollar_figure mr martinez’s withdrawal of dollar_figure accounted for dollar_figure of the additional tax the record does not indicate that petitioner her attorney or respondent considered sec_72 which provides an exception to the additional tax if the distribution was attributable to the employee’s being disabled within the meaning of sec_72 sec_72 provides that an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determined physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration see sec_1_72-17 income_tax regs see also 106_tc_337 because mr martinez stopped working permanently in and because his illness was progressively degenerative and ultimately resulted in his death he was a good candidate for sec_72 relief consequently if one were to reduce the original balance due by dollar_figure to remove the percent additional tax attributable to mr martinez and remove the related accumulation of interest and the other additions to tax for late filing and late payment the result would be that respondent’s application of petitioner’s payments would have paid the entire remaining liability for likewise we consider the possibility that in the years after mr martinez stopped working in and until his death in the couple might have been able to reduce their balances due by itemizing their deductions instead of claiming the standard_deduction we observe that because mr martinez likely had high medical_expenses as a result of his illness and the couple’s income was low because petitioner’s earnings were their only income they might have qualified for a medical_expense_deduction we do not know whether they owned a home for which they paid mortgage interest and property taxes our point in analyzing the possible itemized_deductions and the exception to the 10-percent additional tax is that we need to consider that the liabilities may have been higher than necessary ie that there was doubt as to liability the second supplemental consideration is petitioner’s installment payments petitioner has paid dollar_figure or percent of the entire liability for through which includes a portion that was attributable to her deceased husband we suspect that in when petitioner first proposed an offer-in- compromise for dollar_figure respondent would have accepted an offer- in-compromise or other collection alternative that would yield cents on the dollar especially considering mr martinez’s then- recent death in date additionally by paying percent petitioner has already paid an amount that in one analytical sense reimburses the treasury in full for the unpaid taxes and the interest in other words from one viewpoint the government has received back its entire principal and the time_value_of_money for all years this factor is not dispositive but it indicates petitioner’s good_faith effort to resolve the problem we noted earlier that respondent’s application of payments seems haphazard because petitioner’s payments under the installment_agreement were voluntary she had the right to direct the application as she chose see 703_f2d_1030 7th cir however because petitioner did not instruct the irs where to apply her payments the option is moot now because ‘in the absence of a designation it is well settled that the irs enjoys the right to apply payments in the manner it chooses ’ 272_fedappx_640 9th cir quoting united_states v plummer bankr bankr c d cal nonetheless in reexamining the table supra page we note that even accepting respondent’s application as given petitioner has paid more than her share of the liabilities for and further if one were to double petitioner’s share as an approximation to incorporate additions to tax and accrued interest the table still would show that petitioner is within dollar_figure of fully paying the doubled amount for and has overpaid for the third additional factor is that the and liabilities are old particularly the liability where the irs has strangely applied less of the payments we would be remiss in an equity situation not to point out that the debt has already aged years and is imposed on a widow and petitioner has made a good_faith effort to repay the obligation fourth a review of the conference_report accompanying the enactment of sec_6015 shows that the conferees agreed to include the provision in the house bill expanding the circumstances in which innocent spouse relief is available and that congress enacted sec_6015 as part of the broader title iii taxpayer protection and rights h conf rept pincite 1998_3_cb_747 thus to the extent the legislative_history is significant here we find that the history favors an expansive interpretation of relief for the foregoing reasons the other factors strongly favor relief for petitioner’s share of the balance due was dollar_figure multiplying that by as an approximation for additions and interest yields dollar_figure minus her payments applied of dollar_figure results in a shortfall of dollar_figure d summary of the factors to aid the reader we summarize below the results of the above analysis marital status--favors relief economic hardship--neutral knowledge or reason to know--strongly disfavors relief legal obligation--inapplicable or neutral significant benefit--significantly favors relief compliance with federal tax laws--neutral or favors relief abuse--neutral mental health--strongly favors relief other factors--strongly favor relief accordingly one factor strongly disfavor relief three or four are neutral and four or five favor or strongly favor relief no single factor is determinative of whether to grant equitable relief in any particular case revproc_2003_61 sec_4 this case is admittedly a close call in favor of denying relief more than half of the couple’s unpaid balances in and were attributable to petitioner’s underwithholdings also after experiencing the levy petitioner knew or had reason to know there was a problem at the time of engaging a law firm in or she knew or had reason to know that mr martinez was not going to pay the balances due for the and returns at the time she signed the returns on date the checking account was in her name further petitioner has not met her burden of proving that a denial of relief will cause her to suffer economic hardship in favor of granting relief we are particularly compelled by the following factors petitioner remained loyal to mr martinez throughout his illness and after discovering the tax problem she promptly engaged a law firm to resolve the matter petitioner has made an enormous effort through her installment payments to satisfy the debt from one point of view the amount that respondent has applied to and is already sufficient for petitioner to have paid her share of the debt for and or alternatively petitioner has already paid an amount in total that is sufficient to pay all of the principal and interest from to including the amounts attributable to mr martinez moreover petitioner accomplished these payments on modest income the underlying tax_liabilities may have been overstated because of the medical exception to the 10-percent additional tax on premature retirement distributions and perhaps because of the couple’s failure to itemize their deductions though she did not prove economic hardship petitioner’s financial situation is clearly not strong she lives in expensive california and at least since she has lived only a modest lifestyle she exhausted her savings and her retirement assets caring for her children and mr martinez and she has left herself in a precarious financial position the debt is years old and is imposed on a widow who in good_faith has done her best to meet her tax obligations balancing the equities on the basis of the foregoing analysis we hold that for and the factors in favor of relief outweigh the factors disfavoring relief with no single factor being determinative we deny relief for years and because petitioner’s request for relief failed at the threshold test of attribution conclusion we end by noting petitioner and her situation are highly sympathetic and credible because we grant relief for and and deny relief for and petitioner will still owe respondent around dollar_figure for debts from long ago if petitioner is truly suffering from economic hardship or is unable to pay the debt then she may want to approach the irs with a request for relief under a different principle such as an offer-in-compromise or other collection alternative where the parties can further explore petitioner’s ability to pay on the basis of her new financial situation to reflect our disposition of the issues an appropriate decision will be entered by the time the parties receive this opinion the dollar_figure dollar_figure dollar_figure aggregate balance for and as of date will have grown with interest to a figure around dollar_figure
